Name: 2012/649/EU: Council Decision of 15Ã October 2012 concerning the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Cape Verde on facilitating the issue of short-stay visas to citizens of the Republic of Cape Verde and of the European Union
 Type: Decision
 Subject Matter: international law;  Africa;  international affairs;  European construction
 Date Published: 2012-10-19

 19.10.2012 EN Official Journal of the European Union L 288/1 COUNCIL DECISION of 15 October 2012 concerning the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Cape Verde on facilitating the issue of short-stay visas to citizens of the Republic of Cape Verde and of the European Union (2012/649/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 4 June 2009, the Council authorised the Commission to open negotiations with the Republic of Cape Verde on facilitating the issue of short-stay visas. The negotiations were successfully concluded and the Agreement between the European Union and the Republic of Cape Verde on facilitating the issue of short-stay visas to citizens of the Republic of Cape Verde and of the European Union (the Agreement) was initialled on 24 April 2012. (2) The Agreement should be signed, on behalf of the Union, subject to its conclusion. (3) This Decision constitutes a development of the provisions of the Schengen acquis, in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (1); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) This Decision constitutes a development of the provisions of the Schengen acquis, in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (2); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Cape Verde on facilitating the issue of short-stay visas to citizens of the Republic of Cape Verde and of the European Union is hereby authorised, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 131, 1.6.2000, p. 43. (2) OJ L 64, 7.3.2002, p. 20. (3) The text of the Agreement will be published together with the decision on its conclusion.